                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


R. ALEXANDER ACOSTA, SECRETARY
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,

                               Plaintiff,            Civil No.: 1:18-cv-549 (LMB/IDD)
v.

AT HOME PERSONAL CARE SERVICES,
LLC, and ROBIN WRIGHT, Individually,

                               Defendants.


       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SANCTION
     DEFENDANTS FOR FAILING TO COMPLY WITH THE COURT’S JANUARY 11,
                               2019 ORDER


        On January 11, 2019, this Honorable Court granted Plaintiff’s Motion to Compel. See

ECF Docket No. 24 and 32. Pursuant to that Order, Defendants were required to supplement all

responsive documents and supplement interrogatories by 5:00 p.m. on January 23, 2019. See

ECF Docket No. 32. To date, Defendants have failed to produce all responsive documents

requested in discovery. Further, Defendants have continued to provide responsive documents

on a rolling basis after the court deadline.

        Defendants’ repeated failure to comply with the Federal Rules of Civil Procedure and

orders of this Court prejudices Plaintiff, hinders this Court’s orderly administration of justice,

and undermines the integrity of the process. As discussed in detail below, Defendants’

discovery responses are inadequate and fail to respond to Plaintiffs’ discovery requests. For

these reasons, Plaintiff respectfully requests that the Court grant his motion to sanction




                                                 1
Defendants for failing to produce documents propounded in discovery or untimely

supplemented. See Summary of Outstanding Responsive Documents, Exhibit A.


I.     DEFENDANT SHOULD BE SANCTIONED FOR FAILURE TO RESPOND TO
       WRITTEN DISCOVERY

       Federal courts have routinely excluded evidence that is disclosed after the deadline

established by court orders. See e.g. Falke, Inc. v. Cafritz Co. (In re Falke, Inc., Nos. 05-11818-

RGM (Chapter 11), 05-1488, 2006 Bankr. LEXIS 2814, at *23 (Bankr. E.D. Va. June 14, 2006)

(automatic exclusion of non-disclosed witnesses and documents was appropriate because the

“failure to comply was willful and without substantial justification” and the failure to disclose

“was not harmless”). “The burden is on the non-disclosing party to show harmlessness or

justification.” Quesenberry v. Volvo Grp. N. Am., Inc., 267 F.R.D. 475, 478 (W.D. Va. 2010)

(citing S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir.

2003)); United States v. Seko, No. 1:15cr301 (JCC), 2017 WL 1318008 at *10 (E.D. Va. Apr. 10,

2017) (allowing untimely submission of exhibits when the offending party can “demonstrate

good cause for the delay”).

         Defendants do not have good cause for failing to comply with the Pretrial Scheduling

 Order or Compel Order. See ECF Docket No. 9 and 32. Indeed, this is a case where the

 Defendants pay practices are in question, as the Secretary alleges that the Defendants violated

 the FLSA by failing to pay their employees, who regularly worked over 40 hours a week, the

 overtime premium—time and a half of their regular rate of pay. Also, in dispute, is how

 many hours employees worked over 40 hours a week, which would entitle them to the

 overtime premium. Thus, the Defendants’ time records, which have been repeatedly

 requested in discovery, yet not produced in their entirety, are clearly relevant to the

 Secretary’s claim that Defendants’ employees regularly worked over 40 hours each week. See
                                                 2
    Plaintiff’s Request for Production of Documents No. 2, 3, 4, and 15. The requested records

    also confirm the accuracy of Plaintiff’s back wage computations, as these time records

    support how many hours over 40 were worked by employees each pay period. Without the

    full records, the Secretary is unfairly restricted in presenting his case and the Court is

    deprived of a full record from which to determine the extent to which Defendants’ employees

    worked over 40 hours a week uncompensated. Moreover, there is no reasonable excuse for

    Defendants’ failure to produce these records. The requested records are Defendants’ own

    business records that they are required to keep and maintain by law.

              Defendants may argue that Plaintiff possesses all the requisite information pertaining

    to the hours worked. During the investigation, Defendants provided Plaintiff timesheet

    summaries and payroll summaries, which were compilations of daily care reports. 1

              However, such argument is unpersuasive. Plaintiff’s Wage and Hour Transcription

    (“Transcription”) was created based upon the payroll records Defendants provided to

    Plaintiff. In essence, the Transcription is a summary exhibit. See Fed. R. Evid. 1006. Indeed,

    these underlining documents are necessary to verify and confirm the summary document

    Defendants provided is in fact accurate and reliable. Plaintiff appropriately requested these

    documents in discovery. The documents are relevant. Plaintiff is entitled to receive them in

    accordance with the discovery deadline and this Court’s order. Yet, Defendants continue to

    fail to provide them and should not be allowed to benefit from their failure to comply with the

    rules.

             Indeed, appropriate sanctions should both hold Defendants accountable for their lack of

    compliance and put the Secretary in a similar position it would have been, if Defendant had



1
    The daily care reports were not provided to Plaintiff during the investigation.
                                                     3
 complied with this Court’s orders. An adverse inference that Defendants’ employees regularly

 worked over 40 hours each week for which the employees would have been entitled to

 overtime compensation; precluding Defendants from using, marking and entering into

 evidence any exhibits at trial which challenge Plaintiff’s Wage and Hour transcription and

 that employees regularly worked over forty hours each work week; prohibiting Defendants,

 her or her agents from presenting certain defenses and/or claims as the same relates to

 withheld information; and prohibiting Defendants from challenging Plaintiff’s back wage

 computations as the same relates to withheld information or untimely produced records would

 do just that. Such an order is proportional to the harm suffered by the Secretary: it will

 deprive defendants of the fruits of their misconduct.



II.     DEFENDANTS SHOULD BE PROHIBITED FROM USE OF EXHIBITS THAT
        HAVE NOT YET BEEN PRODUCED TO THE PLAINTIFF

        Defendants’ failure to comply with the January 11, 2019 Compel Order has significantly

prejudiced the Plaintiff. There is approximately one day until Summary Judgment motions are

due 2 and trial is set in this matter to commence on March 12, 2019. The Plaintiff does not know

what exhibits or what motions to draft in anticipation of trial because of Defendants’ failure to

produce or timely supplement its discovery responses

        Defendants have had 146 days to respond to Plaintiff’s discovery requests. 3 That is they

have had the 30 days that the Rules allot and an additional 116 days as the Motion to Compel

was pending and addressed and then additional time was given to comply by court order.



2
  The parties have met and conferred to hearing on cross-dispositive motions to be heard and have agreed to hold
oral arguments on the same on February 25, 2019.As such, such motions are due on January 28, 2019.
3
  Discovery was served on August 30, 2018, and due on October 1, 2018. Pursuant to an Agreed Order, discovery
was extended to January 14, 2018, to provide Defendants additional time to supplement identified deficiencies. See
ECF No.23.

                                                         4
       When one considers Defendants’ disregard of its discovery obligations in this case, the

prejudice Plaintiff has suffered because of Defendants’ failure to comply with the Rules of Civil

Procedure, Pretrial Scheduling Order, and subsequent Compel Order, Defendants’ dilatory and

obstructionist tactics in responding to discovery and complying with the Rules is even clearer. If

Defendants are permitted to proceed in this case and to present exhibits at trial which challenge

the Plaintiff’s back wage calculations, when their disregard of the Federal Rules and this Court’s

Order prevented the Plaintiff from obtaining the relevant evidence to prepare its arguments on

these calculations, the Plaintiff will continue to be placed at an unfair and unwarranted

disadvantage at trial. Defendants’ discovery misconduct should not be rewarded. As such,

Plaintiff respectfully requests that Defendants be barred from producing, or relying on, any

exhibits or witness testimony at the trial that challenge Plaintiff’s back wage calculations.



   III. CONCLUSION

       For the foregoing reasons, Plaintiff requests that the Court grants its Motion for Sanctions

drawing an adverse inference that the documents requested would have shown that Defendants’

employees regularly worked over 40 hours each week which the employees would have been

entitled to overtime compensation; (2) precluding them from using, marking and entering into

evidence any exhibits at trial which challenge Plaintiff’s Wage and Hour transcription and that

employees regularly worked over forty hours each work week; (3) prohibiting Defendants her or

her agents from presenting certain defenses and/or claims as the same relates to withheld

information; (4) prohibiting Defendants from challenging Plaintiff’s back wage computations as

the same relates to withheld information or untimely produced records; (5) striking out

Defendant’s pleadings or a part thereof; (6) granting Plaintiff all costs expended, including



                                                 5
attorney’s fees in order to enforce Plaintiff’s right to adequate discovery in this cause; and (7)

for such other and further relief as the Court deems mete and proper.


                                                      Respectfully Submitted,

Post Office Address                                   Kate S. O’Scannlain
                                                      Solicitor of Labor
U.S. Department of Labor
201 12th Street South, Suite 401                      Oscar L. Hampton III
Arlington, VA 22202                                   Regional Solicitor
Phone: 202.693.9393
Fax: 202.693.9392                                     Samantha N. Thomas
                                                      Associate Regional Solicitor

                                                      Leah Williams
                                                      Wage and Hour Counsel

                                                      ____/s/_Ryma Lewis_____________
                                                      Ryma Lewis
                                                      Attorney
                                                      Office of the Regional Solicitor
                                                      201 12th Street South
                                                      Arlington, VA 22202-5450
                                                      VA Bar No.: 83322
                                                      P: (202)693-9369
                                                      F: (202)693-9392
                                                      E: Lewis.Ryma@dol.gov

                                                      U.S. DEPARTMENT OF LABOR
                                                      Attorneys for Plaintiff
Date: January 25, 2019




                                                  6
                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on January 25, 2019, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to:

SETH JAMES B. OBED, VSB #82482
Obed Law Group, PLC
111 Oronoco Street
Alexandria, VA 22314
[T] (703) 638-8913; [F](703)894-4940
sobed@obedlaw.com
Attorney for Defendants


                                                   /s/ Ryma Lewis
                                                   Ryma Lewis
                                                   Attorney
                                                   Office of the Regional Solicitor
                                                   201 12th Street South
                                                   Arlington, VA 22202-5450
                                                   VA Bar No.: 83322
                                                   P: (202)693-9369
                                                   F: (202)693-9392
                                                   E: Lewis.Ryma@dol.gov




                                               7
